                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                              Civil Action No.4:18-cv-00474-ALM
                                                         Consolidated Lead Case
    AMAZON.COM, INC., ET AL.,
             Defendants.
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                              Civil Action No.4:18-cv-00475-ALM
                                                         Member Case
    RESIDEO TECHNOLOGIES, INC.,
              Defendant.
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                              Civil Action No.4:18-cv-00476-ALM
                                                         Member Case
    HTC CORPORATION,
              Defendant.

                        SIXTH AMENDED SCHEDULING ORDER

         Pending before the Court is the parties' Joint Motion for Entry of Amended Scheduling

Order (Dkt. #569). The Court finds the motion should be GRANTED; however, the parties are

directed to note the date of the Final Pretrial Conference, due to the Court's unavailability on the

parties' proposed date. The following actions shall be completed by the date indicated.1 The

Court enters this amended scheduling order due to the unprecedented difficulties and challenges

presented by the COVID-19 pandemic.

              April 2, 2020            Summary judgment reply briefs, and sur-replies to
                                       objections to any expert, including Daubert motions.

             April 16, 2020            Summary judgment sur-reply briefs

             May 15, 2020              Video Deposition Designations due. Each party who

1
 If a deadline falls on a Saturday, Sunday or a legal holiday as defined in Fed. R. Civ. P. 6, the
effective date is the first federal court business day following the deadline imposed.
                                     proposes to offer a deposition by video shall serve on all
                                     other parties a disclosure identifying the line and page
                                     numbers to be offered. All other parties will have seven
                                     calendar days to serve a response with any objections and
                                     requesting cross examination line and page numbers to be
                                     included. Counsel must consult on any objections and only
                                     those that cannot be resolved shall be presented to the
                                     court. The party who filed the initial Video Deposition
                                     Designation is responsible for preparation of the final
                                     edited video in accordance with all parties’ designations
                                     and the court’s rulings on objections.

           May 15, 2020              Motions in limine due.
                                     File Joint Final Pretrial Order (See
                                     www.txed.uscourts.gov). Exchange Exhibits and deliver
                                     copies to the court. At this date, all that is required to be
                                     submitted to the court is a hyperlinked exhibit list on disk
                                     (2 copies) and no hard copies.
                                     If Parties will be requesting daily copy of the transcript
                                     during trial, they must notify the Court’s court reporter, Jan
                                     Mason, at Jan_Mason@txed.uscourts.gov, by this date.

           May 29, 2020              Responses to motions in limine due.
                                     File objections to witnesses, depositions extracts, and
                                     exhibits, listed in pre-trial order. This does not extend the
                                     deadline to object to expert witnesses. If numerous
                                     objections are filed, the court may set a hearing prior to
                                     docket call.
                                     File Proposed Jury Instructions and Form of Verdict (or
                                     Proposed Findings of Fact and Conclusions of Law).

           June 25, 2020              Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                      United States Courthouse located at 101 East Pecan Street
                                      in Sherman, Texas.

               TBD                   Jury selection and trial at 10:00 a.m. at the Paul Brown
                                     United States Courthouse located at 101 East Pecan Street
                                     in Sherman, Texas.

The Court’s modifications to P.R. 3-1 and P.R. 3-3 are set out below:
       P.R. 3-1(g):    If a party claiming patent infringement asserts that a claim element is a
       software limitation, the party needs only to identify the elements as a software limitation
       in its initial compliance with P.R. 3-1, but does not need to identify where such limitation

                                                 2
is met in the Accused Instrumentality. At the latest, the party opposing a claim of patent
infringement shall produce source code within 30 days of the initial P.R. 3-1 disclosures.
After receipt of the source code for the Accused Instrumentality, the party is permitted
60 days to supplement P.R. 3-1 disclosure to identify, with specificity, the source code
of the Accused Instrumentality that allegedly satisfies the software claim elements. The
party claiming patent infringement shall identify, on an element-by-element basis for
each asserted claim, what source code of each Accused Instrumentality allegedly
satisfies the software limitations of the asserted claim elements. Any such agreements
shall be submitted to the court in camera. This is not an invitation for the party opposing
a claim of patent infringement to delay in producing source code. P.R. 3-1(g) does not
allow Plaintiff the opportunity to modify or amend any non-software claim contentions.


Defendants are reminded that they have the obligation to produce source code possessed
by third parties, if they have the right of control over this code. See Sensormatic Elecs.
Corp. v. WG Sec. Prods., Inc., 2006 WL 5111116, at *1 (E.D. Tex. Feb. 9, 2006). Within
seven days after Plaintiff identifies any elements as software limitations in initial
compliance with P.R. 3-1, Defendants shall produce the source code is within their
possession, custody, and control. To the extent that source code is not within a particular
Defendant’s possession, custody, and control, that Defendant shall notify Plaintiff and
file with the court declarations and/or affidavits from its representative(s) and counsel
attesting to the scope of the search and documents and source code produced in
compliance with this Order. These declarations and/or affidavits shall also state with
particularity all efforts made to acquire documents and source code from any company
affiliated with or having a relationship with that Defendant to manufacture or distribute
any accused product. That Defendant also must turn overall documents relevant to its
corporate relationship with these companies. Upon receipt of such notification,
Plaintiff shall immediately begin the subpoena process to obtain the source code at
issue. If, upon a showing that the above requirements have been fulfilled and source code
still cannot be obtained from a third party before a deadline, the court may entertain a
request for extension of that deadline.




                                          3
       P.R. 3-3(e): If a party claiming patent infringement exercises the provisions of P.R. 3-
       1(g), the party opposing a claim of patent infringement may serve, not later than 30 days
       after receipt of a P.R. 3-1(g) disclosure, supplemental “Invalidity Contentions” that
       amend only those claim elements identified as software limitations by the party claiming
       patent infringement.

                                  SCOPE OF DISCOVERY

       Modification. Taking into account the needs of the case, the amount in controversy, the
parties’ resources, the importance of the issues at stake in the litigation, and the importance of
the proposed discovery in resolving the issues, the Court modifies the parameters of discovery
in the following respects. See Fed. R. Civ. P. 26(b)(2).


       Disclosure. The parties are reminded of the requirement, set out in this court’s Initial
Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely
to have, and documents containing, information “relevant to the claim or defense of any party.”
       If there are any questions about whether information is “relevant to the claim or defense
of any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the
information required to be disclosed by order of this court or by the Federal Rules of Procedure,
will not, unless such failure is harmless, be permitted to use such evidence at trial, hearing or in
support of a motion.


       Electronic Discovery. The parties shall produce information in searchable TIFF format,
unless the parties agree otherwise.


       Source Code Preservation. Defendants shall maintain full and complete copies of all
previous iterations of source code.
       The parties are excused from the pretrial disclosure requirements set forth in Federal
Rule of Civil Procedure 26(a)(3) as such disclosure is cumulative of this Court’s pre-trial order
procedures.




                                                  4
                                   DISCOVERY DISPUTES

       In the event the parties encounter a discovery dispute, no motions to compel may be filed
until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local
Rule CV-7(h). If the parties are unable to resolve the dispute without court intervention, the
parties must then call the Court’s chambers to schedule a telephone conference regarding the
subject matter of the dispute prior to filing any motion to compel. After reviewing the dispute,
the Court will resolve the dispute, order the parties to file an appropriate motion, or direct the
parties to call the discovery hotline.


       A magistrate judge is available during business hours to immediately hear discovery
disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
Rule CV-26(e).


                                          COMPLIANCE

       A party is not excused from the requirements of this scheduling order by virtue of the
fact that dispositive motions are pending, the party has not completed its investigation, the party
challenges the sufficiency of the opposing party’s disclosure or because another party has failed
to comply with this order or the rules.


       Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
Procedure or this order may result in the exclusion of evidence at trial, the imposition of
sanctions by the Court, or both. If a fellow member of the Bar makes a just request for
cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
withhold consent. However, the Court is not bound to accept agreements of counsel to extend
deadlines imposed by rule or court order. See Local Rule AT-3(j).



                                             TRIAL

       The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the


                                                 5
     evidence display system available in the courtroom. Copies of exhibits which will be handed to
     witnesses should be placed in a three ring binder, with an additional copy for the court. (To make
     it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
     colored binder such as black or dark blue. Defendant should use a light colored binder such as
     white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via
     a computer projection system, be sure there is a way for the court to view or read them separately
     so as to be able to understand motions and objections.


            Counsel are responsible for informing their clients and witnesses about courtroom dress
     requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
     newspapers, or eating.


                                           OTHER MATTERS

    1.     Please note the amendments to the Local Rules regarding motion practice. If a document
           filed electronically exceeds ten pages in length, including attachments, a paper copy of the
           filed document must be sent contemporaneously to the undersigned’s chambers in
           Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
.          bound to the left.


    2.     Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
           CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply
           before ruling on the motion.” Local Rule CV-7(f) (emphasis added).

           SIGNED this 25th day of March, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                       6
